Name: Commission Regulation (EEC) No 654/89 of 14 March 1989 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 71 /38. Official Journal of the European Communities 15. 3. 89 COMMISSION REGULATION (EEC) No 654/89 of 14 March 1989 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6a (6) thereof, Whereas Commission Regulation (EEC) No 828/87 (3), as last amended by Regulation (EEC) No 2483/88 (4), provided for the buying-in of forequarters of certain categories, qualities and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine animals established under Council Regulation (EEC) No 1208/81 ; Whereas the situation on the market for beef and veal has deteriorated in several Member States as a result, in particular, of the concern stemming from the forthcoming change in the public intervention arrangements and the system of premiums ; whereas suitable measures should be taken quickly to halt the fall in prices and to ensure a smooth switchover from the old and new support mechanisms ; whereas to that end carcases and half-carcases should be bought in and the Annex to the said Regulation should be amended accordingly ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 828/87 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 20 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. 4 OJ No L 61 , 4. 3 . 1989, p. 43. (}) OJ No L 80, 24. 3 . 1987, p. 8 . 0 OJ No L 213, 6. 8 . 1988 , p . 44. O OJ No L 123, 7. 5. 1981 , p. 3. 15. 3 . 89 Official Journal of the European Communities No L 71 /39 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Produtos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o BELGIQUE/BELGIÃ   Carcasses, demi-carcasses :  Hele dieren, halve dieren :  CatÃ ©gorie A classe U2 / Categorie A klasse U2  CatÃ ©gorie A classe U3 / Categorie A klasse U3  CatÃ ©gorie A classe R2 / Categorie A klasse R2  CatÃ ©gorie A classe R3 / Categorie A klasse R3  CatÃ ©gorie A classe 02 / Categorie A klasse 02  CatÃ ©gorie A classe 03 / Categorie A klasse 03 DANMARK Hele og halve kroppe :  Kategori A klasse R2  Kategori A klasse R3  Kategori A klasse 02  Kategori A klasse 03  Kategori C klasse R3  Kategori C klasse 03 DEUTSCHLAND Ganze oder halbe TierkÃ ¶rper :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3  Kategorie C, Klasse R3  Kategorie C, Klasse R4  Kategorie C, Klasse 03 EAÃ AÃ A Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã &lt;Ã Ã ¬Ã ³Ã ¹Ã ±  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R2  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R3  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · 02  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · 03 ESPAÃ A Canales o semicanales :  Categoria A, clase U2  CategorÃ ­a A, clase U3  CategorÃ ­a A, clase R2  CategorÃ ­a A, clase R3  CategorÃ ­a A, clase 02 - CategorÃ ­a A, clase 03 No L 71 /40 Official Journal of the European Communities 15. 3 . 89 FRANCE Carcasses, demi-carcasses :  Categorie A classe U2  CatÃ ©gorie A classe U3  CatÃ ©gorie A classe R2  CatÃ ©gorie A classe R3  CatÃ ©gorie A classe 02  CatÃ ©gorie A classe 03  CatÃ ©gorie C classe U2  CatÃ ©gorie C classe U3  CatÃ ©gorie C classe U4  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe R4  CatÃ ©gorie C classe 03 IRELAND Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 Carcasse e mezzerie :  Categoria A classe U2  Categoria A classe U3  Categoria A classe R2  Categoria A classe R3  Categoria A classe 02  Categoria A classe 03 LUXEMBOURG Carcasses, demi-carcasses :  Categorie A classe R2  CatÃ ©gorie A classe 02  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe 03 NEDERLAND Hele dieren, halve dieren :  Categorie A klasse R2  Categorie A klasse R3 UNITED KINGDOM A. Great Britain Carcases, half-carcases :  Category C class U2  Category C class U3  Category C class U4  Category C class R3  Category C class R4 B. Northern Ireland Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C ckss 03